Citation Nr: 9935405	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
malaria.  

2.  Entitlement to an increased (compensable) rating for 
amebiasis.  

3.  Entitlement to an increased (compensable) rating for 
arthritis of the knees. 

4.  Entitlement to a compensable rating under the provision 
of 38 C.F.R. § 3.324 for multiple noncompensable ratings.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  There is no current evidence of active malaria, and the 
veteran does not have a recent positive malarial smear or 
evidence of liver or spleen damage.  

3.  The veteran's amebiasis is currently productive of 
complaints of diarrhea without evidence of lung abscess or 
disturbance of the respiratory system.  

4.  The veteran's arthritis of the right knee is currently 
productive of subjective complaints of pain without X-ray 
evidence of arthritis or objective evidence of limitation of 
motion, swelling or crepitus.  

5.  The veteran's three separate permanent service-connected 
disabilities are rated as noncompensable and do not clearly 
interfere with normal employability.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.31, 4.88, Code 6304 (1999).  

2.  The criteria for a compensable evaluation for amebiasis 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.114, Code 7321 (1999).  

3.  The criteria for a compensable evaluation for arthritis 
of the knee have not been satisfied.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Codes 5099-
5014  (1999).  

4.  The criteria for the assignment of a 10 percent rating 
for multiple noncompensable service-connected disabilities 
are not met.  38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected malaria, amebiasis and arthritis of the 
right knee.  That is, he has presented a claim that is 
plausible.  Cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  I am also satisfied that all 
appropriate development has been accomplished and that VA has 
no further duty to assist the veteran.  All relevant facts 
have been properly developed.  The recent examinations 
provide sufficient information to rate the disabilities in 
accordance with the applicable rating codes.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for malaria, amebiasis and arthritis of the right knee in a 
March 1967 rating decision.  Originally a 10 percent rating 
was assigned for malaria from November 1966 and a 
noncompensable rating was assigned from November 1967.  With 
respect to the other conditions, a noncompensable rating was 
assigned.  These are the veteran's current ratings.  

The veteran contends that he was treated in service for 
malaria in 1965.  He states that the had a high fever, was in 
a coma for 5 to 7 days, and suffered cardiopulmonary arrest 
requiring CPR.  He reports that he has since suffered 
recurrence of symptoms and increased temperature once or 
twice a year.  In addition, he reported that he contracted 
amebiasis while serving in Vietnam and currently experiences 
episodes of fever, diarrhea and loss of work secondary to the 
stomach parasites.  He also reported having joint pain and 
swelling that interferes with his employment.  


Malaria

Malaria is afforded a 100 percent rating during the course of 
the active disease.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter 
rate residuals as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b, Code 6304.  


The report of the October 1997 neurological examination 
states that the veteran had his most recent malarial attack 
in 1975.  The veteran reported at the October 1997 general 
medical examination that he had an episode of spiking fever 
for four days that resolved spontaneously.  However, no 
malarial organism was identified.  He stated that he 
continued to have problems with fatigue and occasional 
increase in temperature about once or twice a year.  However, 
the symptoms reportedly did not limit his activity.  

The most recent clinical evidence fails to show the presence 
of active disease or a recent positive malarial smear.  
Moreover, the clinical record is negative for evidence of 
damage to the liver or spleen.  The preponderance of the 
evidence is against the claim for a compensable rating for 
malaria.  

Amebiasis

Amebiasis is provided a noncompensable rating when it is 
asymptomatic.  A 10 percent rating is provided for mild 
gastrointestinal disturbances, lower abdominal cramps, 
nausea, gaseous distention, chronic constipation interrupted 
by diarrhea.  38 C.F.R. § 4.114, Code 7321.  Amebiasis with 
or without liver abscess is parallel in symptomatology with 
ulcerative colitis and should be rated on the scale provided 
for the latter.  Similarly, lung abscess due to amebiasis 
will be rated under the respiratory system schedule, 
diagnostic code 6809.  

A 10 percent rating is applicable for ulcerative colitis that 
is moderate in degree with infrequent exacerbations.  
38 C.F.R. § 4.114, Code 7323.  

As noted above, service connection was established for 
amebiasis, based on service medical records that showed 
treatment for that condition during the veteran's service in 
Vietnam.  The initial VA examination, conducted in February 
1967, showed the veteran reported that following his 
inservice treatment for amebiasis, he experienced on three 
occasion in the previous 4 months prior to the VA 
examination, 2 to 3 watery bowel movements.  At the time of 
the February 1967 examination, however, he had normal bowel 
movements.  

Report of private treatment from M. J. Marion, M.D., dated in 
June 1979 showed that the veteran had a history or amebiasis 
without current symptoms.  The abdominal examination was 
negative.  

Although the veteran has reported having recent complaints of 
diarrhea, which he associated with his amebiasis, he is 
advised that the most recent VA examination in October 1997 
makes no reference to amebiasis.  That record in addition to 
the reports of medical treatment show that the veteran's 
abdominal complaints were associated with gallstones and a 
cholecystectomy accomplished in July 1997.  No clinical 
finding of amebiasis has been identified on recent 
examination.  

In view of the foregoing, the preponderance of the evidence 
is against the claim for a compensable rating for amebiasis.  

Right Knee

As noted above, service connection is established for 
arthritis of the right knee that was afforded a 
noncompensable rating.  The veteran's service medical records 
contain reference to arthritis pain in the knee on the report 
of medical history dated in November 1966.  The report of the 
VA examination conducted in February 1967 reflects the 
diagnosis of arthritis of the knees, but no X-ray examination 
has confirmed that diagnosis.  X-rays taken at that 
examination were interpreted as showing minimal thickening of 
the synovia and minimal sharpening of the intercondylar 
eminences without other significant abnormalities.  

In a December 1995 report, joint pain, involving the left 
knee among other joints, was mentioned.  However, nothing was 
mentioned in connection with the service-connected right 
knee.  The veteran underwent VA examination in October 1997.  
At that time, he complained of increased pain with squatting 
and bending of both knees.  The veteran demonstrated flexion 
to 90 degrees and extension to 180 degrees in each knee.  No 
crepitus of swelling was noted.  The diagnosis was arthritis 
of the knees, no residuals found at this time.  

I note that in the May 1998 rating decision, the RO 
reclassified the veteran's service-connected disability as 
arthritis of the knee by history.  The veteran is currently 
rated under the provisions of 38 C.F.R. § 4.71a, Codes 5099-
5014, that is, by analogy to osteomalacia.  See 
38 C.F.R. § 4.27.  In the veteran's case, the prefix "50" 
pertains to acute, subacute or chronic diseases of the 
musculoskeletal system.  Diagnostic Code 5014 pertains to 
osteomalacia.  That disorder is rated on the basis of 
limitation of motion in the affected part, as is arthritis.  
Flexion is rated noncompensable when limited to 60 degrees, 
and 10 percent disabling when limited to 45 degrees.  
Extension is rated noncompensable when limited to 5 degrees, 
and 10 percent disabling when limited to 10 degrees.  In the 
absence of objective radiographic evidence of arthritic 
process or objective evidence of limitation of motion to the 
required degree, the preponderance of the evidence is against 
a compensable rating for the service-connected right knee 
disability.  

The predominant feature of the veteran's right knee 
disability picture is subjective complaints of pain.  
However, the veteran has not demonstrated pain on objective 
examination and consequently has not demonstrated functional 
loss due to pain that would warrant a compensable rating 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; De 
Luca v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a compensable 
rating.  The preponderance of the evidence is against a 
compensable evaluation for service-connected right knee 
disability.  

Extraschedular Ratings

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  First, the 
rating schedule provides for compensable ratings for the 
disabilities at issue; however, as discussed above, the 
required manifestations have not been demonstrated.  
Moreover, the veteran has not required any recent 
hospitalizations for his service-connected disabilities.  He 
has related that his disabilities have resulted in impairment 
of his employment.  However, he has not described such a 
severe or unusual disability picture due to any of these 
service-connected disabilities so as to result in marked 
interference with his employment.  Accordingly, there is no 
basis for consideration of an extraschedular rating.  

38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324.  

As noted above, the veteran has contended that his service-
connected disabilities interfere with his employability, as 
he is required to take off from work as a result of related 
symptoms.  Unfortunately, the clinical record does not 
support this allegation.  There is no objective evidence of 
currently active malaria, amebiasis, or right knee arthritis.  
In view of the foregoing, it cannot be said that the 
disabilities are of such a character as clearly to interfere 
with normal employability.  Accordingly, the preponderance of 
the evidence is against the assignment of a 10 percent rating 
for multiple noncompensable conditions.   


ORDER

An increased (compensable) rating for malaria is denied.  

An increased (compensable) rating for amebiasis is denied.  

An increased (compensable) rating for a right knee disability 
is denied.  

A compensable rating under the provisions of 
38 C.F.R. § 3.324 is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

